
	
		I
		111th CONGRESS
		1st Session
		H. R. 2167
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Cuellar (for
			 himself, Mr. Hinojosa, and
			 Mr. Ortiz) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study to assess the suitability and feasibility of designating certain lands as
		  the Los Caminos del Rio Los Caminos del Rio National Heritage Corridor, and for
		  other purposes.
	
	
		1.Los Caminos del Rio
			(a)DefinitionsIn
			 this section:
				(1)CorridorThe
			 term Corridor means the Los Caminos del Rio National Heritage
			 Corridor.
				(2)MapThe
			 term map means the map titled Los Caminos del Rio National
			 Heritage Corridor and dated July 2007.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)Study
			 areaThe term study area means the study area
			 described in subsection (b)(2).
				(b)Study
				(1)In
			 generalThe Secretary, in consultation with State historic
			 preservation officers, State historical societies, State tourism offices, and
			 other appropriate organizations or agencies, shall conduct a study to assess
			 the suitability and feasibility of designating the study area as the Los
			 Caminos del Rio National Heritage Corridor.
				(2)Study
			 areaThe study area includes—
					(A)the portion of the
			 Rio Grande River and surrounding areas, as generally depicted on the map;
			 and
					(B)any other areas in
			 the State of Texas that—
						(i)have
			 heritage aspects that are similar to the areas depicted on the map described in
			 subparagraph (A); and
						(ii)are
			 adjacent to, or in the vicinity of, those areas.
						(3)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
					(A)has an assemblage
			 of natural, historic, and cultural resources that—
						(i)represent
			 distinctive aspects of the heritage of the United States;
						(ii)are
			 worthy of recognition, conservation, interpretation, and continuing use;
			 and
						(iii)would be best
			 managed—
							(I)through
			 partnerships among public and private entities; and
							(II)by linking
			 diverse and sometimes noncontiguous resources and active communities;
							(B)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 story of the United States;
					(C)provides—
						(i)outstanding
			 opportunities to conserve natural, historic, cultural, or scenic features;
			 and
						(ii)outstanding
			 recreational and educational opportunities;
						(D)contains resources
			 that—
						(i)are
			 important to any identified themes of the study area; and
						(ii)retain a degree
			 of integrity capable of supporting interpretation;
						(E)includes
			 residents, business interests, nonprofit organizations, and State and local
			 governments that—
						(i)are
			 involved in the planning of the Corridor;
						(ii)have developed a
			 conceptual financial plan that outlines the roles of all participants in the
			 Corridor, including the Federal Government; and
						(iii)have
			 demonstrated support for the designation of the Corridor;
						(F)has a potential
			 management entity to work in partnership with the individuals and entities
			 described in subparagraph (E) to develop the Corridor while encouraging State
			 and local economic activity; and
					(G)has a conceptual
			 boundary map that is supported by the public.
					(c)ReportNot
			 later than the end of the third fiscal year after the date on which funds are
			 first made available for this section, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that
			 describes—
				(1)the findings of
			 the study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
